             Case 1:20-cv-01316-NYW Document 1-2 Filed 05/08/20 USDC Colorado Page 1 of 2
5/8/2020                                                       Trademark Status & Document Retrieval



     For assistance with TSDR, email teas@uspto.gov and include your serial number, the document you are looking for,
     and a screenshot of any error messages you have received.



     STATUS         DOCUMENTS                                                                          Back to Search                Print

                  Generated on: This page was generated by TSDR on 2020-05-08 15:27:52 EDT

                          Mark: M MOUNTAIN PEAK LAW GROUP, PC




              US Serial Number: 88618771                                                        Application Filing Date: Sep. 16, 2019

             Filed as TEAS Plus: Yes                                                               Currently TEAS Plus: Yes

                      Register: Principal

                     Mark Type: Service Mark

           TM5 Common Status                                                       LIVE/APPLICATION/Published for Opposition
                  Descriptor:
                                                                                   A pending trademark application has been examined by the O
                                                                                   been published in a way that provides an opportunity for the p
                                                                                   registration.

                        Status: A request for an extension of time to file an opposition has been filed with the Trademark Trial and Appeal B
                                see TTABVUE on the Trademark Trial and Appeal Board web page.

                   Status Date: Jan. 27, 2020

               Publication Date: Jan. 21, 2020


     Mark Information

     Goods and Services

 Note:
 The following symbols indicate that the registrant/owner has amended the goods/services:
         Brackets [..] indicate deleted goods/services;
         Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
         Asterisks *..* identify additional (new) wording in the goods/services.
                            For: Debt recovery and collection agencies

       International Class(es): 036 - Primary Class                                                        U.S Class(es): 100, 101, 102

                   Class Status: ACTIVE

                         Basis: 1(b)

                            For: Legal services

       International Class(es): 045 - Primary Class                                                        U.S Class(es): 100, 101

                   Class Status: ACTIVE

                         Basis: 1(b)


     Basis Information (Case Level)
                                                                                                                                      Privacy - Terms



tsdr.uspto.gov/#caseNumber=88618771&caseType=SERIAL_NO&searchType=statusSearch                                                                     1/2
           Case 1:20-cv-01316-NYW Document 1-2 Filed 05/08/20 USDC Colorado Page 2 of 2
5/8/2020                                                       Trademark Status & Document Retrieval

     Current Owner(s) Information

     Attorney/Correspondence Information

     Prosecution History

     TM Staﬀ and Location Information

     Assignment Abstract Of Title Information - Click to Load

     Proceedings - Click to Load




                                                                                                       Privacy - Terms



tsdr.uspto.gov/#caseNumber=88618771&caseType=SERIAL_NO&searchType=statusSearch                                      2/2
